Appeal from a judgment of the County Court of Washington County (Mc-Keighan, J.), rendered March 23, 2007, convicting defendant upon his plea of guilty of the crime of assault in the first degree.
Defendant was charged with the crimes of assault in the first degree (two counts) and assault in the second degree (two counts) after he violently shook his three-month-old son, causing him serious physical injury. Defendant subsequently pleaded guilty to assault in the first degree and waived his right to appeal. County Court thereafter sentenced him as negotiated to 15 years in prison and five years of postrelease supervision. Defendant appeals.
Appellate counsel for defendant seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of counsel’s brief, defendant’s pro se brief and the record, we agree. Defendant knowingly, intelligently and voluntarily pleaded guilty and waived his right to appeal. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
*1271Cardona, P.J., Carpinello, Rose, Kavanagh and Stein, JJ., concur. Ordered the judgment is affirmed, and application to be relieved of assignment granted.